Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 9, 12, 23 recite the limitation of a NFC device “that is manufactured without a capability of writing to the NFC component”.  Applicant’s specification discloses a NFC writable component that in which writing is restricted (Paragraph 6-7).  As such, there is only a description of a NFC component that restricts writing to the 
Claims 2-8, 10-11, 13-22, 24-25 are dependent on claims 1, 9, 12, or 23 and therefore include the same limitation.  Therefore the claims also do not comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8-14, 17-20, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (PGPub 2013/0303085) in view of Rosenberg (PGPub 2014/0289832) and in further view of Sarmenta (PGPub 2012/0077593).
As to claim 1, Boucher discloses a computer-implemented method for performing Near Field Communication (NFC) communication with a first NFC device that includes a NFC writable component (Paragraph 29, 46: NFC device communicating with server) and an operating system that cannot write to the NFC writable component (Paragraph144: need authorization to write) and allows reading (Paragraph 36: communicating using NDEF with tag), the method comprising: receiving, by a remote server, a serial number of the NFC writable component (Paragraph 158: serial number identified in cloud server); generating, by the remote server, a unique ID based on the serial number (Paragraph 126: based on identifying characteristics of the device, a secure key or a secure address); storing, by the remote server, the unique ID with a name of the NFC writable component (Paragraph 98: the identification is compared with the identification stored on the server); and preparing and sending, by the remote server, a Near Field Communication Data Exchange Format (NDEF) message to the NFC device that includes the unique ID together with information to be shared with a user of the NFC device (Paragraph 36, 46, 83, 84, 106: NDEF communication, including messages).
While Boucher does not explicitly disclose using the serial for generating a unique ID for a NFC device, Rosenburg discloses that it would have been obvious to use the serial to generate the unique ID for the device (Paragraph 112-113, 120: the NFC ID is used to create a unique ID to be used by the mobile device).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Boucher to create ID for use as taught by Rosenberg.
The motivation for such a modification would be to more easily create a secure method of data transfer (Rosenberg; Paragraph 8).
Boucher in view of Rosenburg does not explicitly disclose an NFC component manufactured without capability of being written to and permanent IDs.
(Paragraph 104: tags are not writable by other entities).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Boucher in view of Rosenburg to use non-writable ID as taught by Sarmenta.
The motivation for such a modification would be to allow for translations of the data (Paragraph 104).
As to claim 2, 13, Boucher discloses wherein the NFC writable component is a Near Field Communication Data Exchange Format tag (Paragraph 29, 32, 36: NDEF communication).
As to claim 3, 14, Boucher discloses wherein the NFC writable component is a NFC chip (Paragraph 31: NFC tag).
As to claim 5, Boucher discloses wherein the method is performed as a registration process to register an owner of the first NFC device that includes the NFC writable component (Paragraph 31, 169: owner setting up the tags).
As to claim 6, 11, 25, Boucher discloses further comprising: reading, by another NFC device, the serial number of the NFC writable component (Paragraph 47-48: communication between devices using NFC); and sending, by the other NFC device, the serial number to the remote server (Paragraph 126, 158: number is sent to the server), wherein the other NFC device has an operating system that permits writing to the NFC writable component (Paragraph 26, 133, 144: successful device interaction allows writing).
claim 8, Boucher discloses a non-transitory article of manufacture tangibly embodying a computer readable program which when executed causes a computer to perform the steps of claim 1 (Fig. 8: microprocessor and server).
As to claim 9, Boucher discloses a system for performing Near Field Communication (NFC) communication with a first NFC device that includes a NFC writable component (Paragraph 29, 46: NFC device communicating with server) and an operating system that restricts writing to the NFC writable component (Paragraph144: need authorization to write)  and allows reading NDEF messages from a source other than the NFC writable component (Paragraph 36: communicating using NDEF with tag), the system comprising: a remote server configured to receive, a serial number of the NFC writable component (Paragraph 158: serial number identified in cloud server); generate a unique ID based on the serial number (Paragraph 126: based on identifying characteristics of the device, a secure key or a secure address); store the unique ID with a name of the NFC writable component (Paragraph 98: the identification is compared with the identification stored on the server); and prepare and send a Near Field Communication Data Exchange Format (NDEF) message to the NFC device that includes the unique ID together with information to be shared with a user of the NFC device (Paragraph 36, 46, 83, 84, 106: NDEF communication, including messages).
While Boucher does not explicitly disclose using the serial for generating a unique ID for a NFC device, Rosenburg discloses that it would have been obvious to use the serial to generate the unique ID for the device (Paragraph 112-113, 120: the NFC ID is used to create a unique ID to be used by the mobile device).

The motivation for such a modification would be to more easily create a secure method of data transfer (Rosenberg; Paragraph 8).
Sarmenta discloses an NFC component manufactured without capability of being written to and permanent IDs (Paragraph 104: tags are not writable by other entities).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Boucher in view of Rosenburg to use non-writable ID as taught by Sarmenta.
The motivation for such a modification would be to allow for translations of the data (Paragraph 104).
	As to claim 10, 24, Boucher discloses wherein the remote server is cloud based (Paragraph 90: cloud server).
	As to claim 12, Boucher discloses a computer-implemented method for performing Near Field Communication (NFC) with a NFC device that includes a NFC writable component (Paragraph 29, 46: NFC device communicating with server) and an operating system that restricts writing to the NFC writable component (Paragraph144: need authorization to write) and allows reading NDEF messages from a source other than the NFC writable component (Paragraph 36: communicating using NDEF with tag), the method comprising: receiving, by a remote server, a serial number of the NFC writable component (Paragraph 158: serial number identified in cloud server); generating, by the remote server, a unique ID based on the serial number (Paragraph 126: based on identifying characteristics of the device, a secure key or a secure address); storing, by the remote server, the generated unique ID with a name of the NFC writable component (Paragraph 98: the identification is compared with the identification stored on the server); preparing and sending, by the remote server to the NFC device, an NDEF message that includes the unique ID (Paragraph 36, 46, 83, 84, 106: NDEF communication, including messages); and selectively storing to or retrieving from, the remote server, data using the unique ID included in the NDEF message as an index for data storage or data retrieval, respectively (Paragraph 36, 46, 83, 106: NDEF messages may include the address (unique ID) to access content or instruction (as an index for data storage or data retrieval) from the server, where the actions may be set and/or re-set (selectively) via the cloud server).
While Boucher does not explicitly disclose using the serial for generating a unique ID for a NFC device, Rosenburg discloses that it would have been obvious to use the serial to generate the unique ID for the device (Paragraph 112-113, 120: the NFC ID is used to create a unique ID to be used by the mobile device).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Boucher to create ID for use as taught by Rosenberg.
The motivation for such a modification would be to more easily create a secure method of data transfer (Rosenberg; Paragraph 8).
(Paragraph 104: tags are not writable by other entities).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Boucher in view of Rosenburg to use non-writable ID as taught by Sarmenta.
The motivation for such a modification would be to allow for translations of the data (Paragraph 104).
 	As to claim 17, Boucher discloses further comprising reading, by another NFC device that includes an operating system capable of reading from the NFC writable component, the serial number of the NFC writable component (Fig. 7, Paragraph 32: reading by other NFC devices).
	As to claim 18, Boucher discloses wherein said selectively storing or retrieving step comprises selectively retrieving portions of the data at certain time periods until an entirety of the data has been retrieved (Paragraph 84: schedule of actions).
As to claim 19, Boucher discloses wherein said selectively storing or retrieving step comprises determining ownership of the NFC device based on based on data writing order (Paragraph 126: the owner’s device writing the tag is recognized as the one who programs and owns it).
As to claim 20, Boucher discloses wherein said selectively storing or retrieving step further comprises selectively storing the data or other data by multiple NFC devices, wherein a user of a last used one of the multiple NFC devices storing the data (Paragraph 84: the server stores and makes available the actions to other devices).
As to claim 21, while Boucher does not explicitly disclose that the data is at least a portion of a book, Boucher does disclose data as images, text, and/or other media content.  As such, it would be obvious to one of ordinary skill in the art that books are composed of images and/or text.  Therefore it would have been obvious to one of ordinary skill in the art that the text as disclosed by Boucher can be text from a book.  Therefore the claim is obvious.
As to claim 22, Boucher discloses wherein the data comprises acoustic data (Paragraph 149: action includes playing audio-visual media).
As to claim 23, Boucher discloses a system for performing Near Field Communication (NFC) with a NFC device that includes a NFC writable component (Paragraph 29, 46: NFC device communicating with server) and an operating system that restricts writing to the NFC writable component (Paragraph144: need authorization to write) and allows reading NDEF messages from a source other than the NFC writable component (Paragraph 36: communicating using NDEF with tag), the system comprising: a remote server configured to receive a serial number of the NFC writable component (Paragraph 158: serial number identified in cloud server); generate a unique ID based on the serial number (Paragraph 126: based on identifying characteristics of the device, a secure key or a secure address); store the generated unique ID with a name of the NFC writable component (Paragraph 98: the identification is compared with the identification stored on the server); prepare and send, to the NFC device, an NDEF message that includes the unique ID (Paragraph 36, 46, 83, 84, 106: NDEF communication, including messages); and selectively store or retrieve data using the unique ID included in the NDEF message as an index for data storage or data retrieval, respectively (Paragraph 36, 46, 83, 106: NDEF messages may include the address (unique ID) to access content or instruction (as an index for data storage or data retrieval) from the server, where the actions may be set and/or re-set (selectively) via the cloud server).
While Boucher does not explicitly disclose using the serial for generating a unique ID for a NFC device, Rosenburg discloses that it would have been obvious to use the serial to generate the unique ID for the device (Paragraph 112-113, 120: the NFC ID is used to create a unique ID to be used by the mobile device).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Boucher to create ID for use as taught by Rosenberg.
The motivation for such a modification would be to more easily create a secure method of data transfer (Rosenberg; Paragraph 8).
Sarmenta discloses an NFC component manufactured without capability of being written to and permanent IDs (Paragraph 104: tags are not writable by other entities).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Boucher in view of Rosenburg to use non-writable ID as taught by Sarmenta.
The motivation for such a modification would be to allow for translations of the data (Paragraph 104).


Claim 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (PGPub 2013/0303085) in view of Rosenberg (PGPub 2014/0289832) and in further view of Sarmenta (PGPub 2012/0077593) and in further view of Huynh (PGPub 2016/0112097).
As to claim 4, 15, Boucher does not explicitly disclose wherein the NFC device is a gem.
Huynh discloses wherein the NFC device is a gem (Paragraph 9-10: the NFC is a gem).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Boucher to place NFC in a gem as taught by Huynh.
The motivation for such a modification would be better track valuable items which previously used RFID tags (Huynh; Paragraph 5-6).

Claim 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (PGPub 2013/0303085) in view of Rosenberg (PGPub 2014/0289832) and in further view of Sarmenta (PGPub 2012/0077593) and in further view of Rieth (US 6134597).
As to claim 7, 16, Boucher does not explicitly disclose wherein said generating step comprises applying a hash function to the serial number to generate the unique ID.
(col. 2 lines 21-32: hashing a string to create identifier).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Boucher to use hash as taught by Rieth.
The motivation for such a modification would be to allow for transparency to client in the creation of the identifiers (Rieth; col. 1 line 41 – col. 2 line 10).

Response to Arguments
Applicant's arguments filed 07/06/2020 have been fully considered but they are not persuasive.
Regarding applicant’s argument on page 9, that the disclosure supports the limitations of “that is manufactured without capability of writing to the NFC component”, the examiner respectfully disagrees.  The cited paragraphs in the arguments refer to software restrictions in the operating systems that limit the writing to the NFC component.  As such, the phrasing “manufactured without capability” implies the NFC component cannot be written to (even by a manufacturer), which is not disclosed in the specification.  Therefore the rejection is maintained.
Regarding applicant’s argument on page 10-13, 16 that the prior art teaches away from the claimed invention, the examiner respectfully disagrees.  Boucher and Rosenberg discloses also using read only tags (Boucher; Paragraph 32, Rosenberg; Paragraph 121), which would not allow anything else to be written to the tag.  Therefore, Boucher at least discloses using data that is permanent and/or cannot be overwritten.  
Regarding applicant’s argument on page 15 that identifying communication characteristics would not include a number, the examiner respectfully disagrees.  Boucher discloses that each tag has a unique identifier and the server recognizes the tag through the identifiers given (Paragraph 171).  Therefore it would have been obvious to one of ordinary skill in the art that the identifying communication characteristics that is used for recognition would include such an identifier.  Therefore Boucher discloses the unique tag identifier, which can be considered a serial number.  Therefore the claim limitation is disclosed by the prior art.  Additionally, one of ordinary skill in the art would recognize that a tag is generally used to provide identification through the use of the number stored on the tag.  Therefore it is obvious that a number that is stored in the tag could be used as the identifying characteristics for recognition.
Regarding applicant’s argument on pages 18-19 that the prior art of an ID for the NFC device is different than an ID for an NFC component, the examiner respectfully disagrees.  The claim recitation only includes recites one ID for the NFC component and no separate ID for the NFC device.  Therefore, with respect to the broadest reasonable interpretation of the claim language, the ID for the NFC component is the same as an ID for the NFC device as the single recited ID is representative of the whole NFC device.  Boucher discloses the comparison of the ID on the server (Paragraph 98), which would .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L/Examiner, Art Unit 2683         

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683